Citation Nr: 1634229	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2015 rating decision, the Veteran's 50 percent rating for posttraumatic stress disorder (PTSD), 10 percent rating for meralgia paresthetica right thigh, 10 percent rating for traumatic synovitis right knee with degenerative arthritis, and noncompensable rating for headaches, were continued, and a reduction from 40 percent to 10 percent was proposed for his degenerative disc disease L5-S1 disability.  In a February 2016 rating decision, the Veteran's rating for his degenerative disc disease L5-S1 disability was reduced from 40 percent to 10 percent, effective May 1, 2016.  The Veteran filed a notice of disagreement (NOD) with the assigned ratings.  The RO has not yet issued a statement of the case, but the Board declines to remand these issues at this time as the RO's review process is not complete.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU rating.  The Veteran is service connected for PTSD, meralgia paresthetica right thigh, traumatic synovitis bilateral knees, degenerative disc disease L5-S1 (back), headaches, recurrent torsion right testicle, and tinnitus, and has had a combined rating of 70 percent or more during the entire claims period.  He reports that he is unable to work due to his service-connected bilateral knee, back, thigh, headache, and PTSD disabilities.  He reports that he left his last place of employment because he reinjured his back and knees lifting boxes, and that he was fired from another job when he got upset with a customer.  He reports that he cannot stand for a long period of time, that he has to walk slowly and carefully, that he has trouble remembering instructions, and that he is unable to deal with customers, co-workers, and management due to anger and frustration.  

In recent statements, the Veteran indicated that his condition has worsened since the last examinations.  See December 2015 Notice of Disagreement (reporting decrease in mobility, increase in pain, and more frequent and severe headaches); February 2015 Notice of Disagreement (reporting unable to work due to a decrease in bending abilities); July 2016 Veteran's Statement (reporting increasing difficulty dealing with people, increasing agitation, and increase in nightmares causing issues with lack of sleep, due to PTSD).  In addition, certain VA examinations noted "mild" or "mild-moderate" functional limitations but did not describe the kinds of functional limitations caused by the Veteran's service-connected disabilities.  See November 2015 VA Examination Report (opining that Veteran's bilateral knee disability caused "mild functional limitation"); January 2015 VA Examination Report (opining that Veteran had "mild PTSD with lifelong pattern of instability and anger"); November 2009 VA Examination Report (opining that Veteran's knee disability caused "mild functional impairment" and that Veteran's back disability caused "mild-moderate functional impairment").  In light of the above, and the Veteran's multiple service-connected disabilities, the Board finds additional medical opinion regarding the functional limitations caused by the Veteran's service-connected disabilities both individually and collectively would be helpful in adjudicating the Veteran's TDIU claim.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from February 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.

2.  Obtain any additional VA treatment records, including those dated from February 2016 to the present.

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The examiner should review the Veteran's electronic claims file in conjunction with his examination and conduct any necessary tests.

The examiner should opine on the functional impairment caused singly and combined by the Veteran's service-connected disabilities (bilateral knee, back, thigh, headache, tinnitus, testicular, and PTSD disabilities).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




